                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AMERICAN FEDERATION OF                             Case No. 19-cv-00308-JD
                                         MUSICIANS OF THE UNITED STATES
                                   8     AND CANADA, et al.,
                                                                                            TEMPORARY RESTRAINING ORDER
                                                        Plaintiffs,
                                   9
                                                                                            Re: Dkt. No. 2
                                                 v.
                                  10

                                  11     MICHAEL SASAKI, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiffs American Federation of Musicians of the United States and Canada, and

                                  15   Musicians Union Local 6 (together “AFM”), are labor organizations representing professional

                                  16   musicians. They allege in the complaint, Dkt. No. 1, that defendants were former officers and

                                  17   board members of Local 424 in Richmond, California, who breached their fiduciary duties and

                                  18   misappropriated union property and funds. AFM has applied ex parte for a temporary restraining

                                  19   order to preserve evidence and Local 424’s financial assets pending a hearing on a motion for a

                                  20   preliminary injunction.

                                  21          Under Federal Rule of Civil Procedure 65(b), a court may issue an ex parte TRO if:

                                  22   (1) specific facts in an affidavit or a verified complaint clearly show that immediate and

                                  23   irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

                                  24   in opposition; and (2) the movant’s attorney certifies in writing any efforts made to give notice

                                  25   and the reasons why it should not be required. Notice may be excused when “a known party

                                  26   cannot be located in time for a hearing.” Reno Air Racing Ass’n v. McCord, 452 F.3d 1126, 1131

                                  27   (9th Cir. 2006). Temporary restraining orders granted ex parte are to be “restricted to serving their

                                  28   underlying purpose of preserving the status quo and preventing irreparable harm just so long as is
                                   1   necessary to hold a hearing, and no longer.” Granny Goose Foods, Inc. v. Brotherhood of

                                   2   Teamsters, 415 U.S. 423, 438-39 (1974); McCord, 452 F.3d at 1131.

                                   3          The Court finds AFM has satisfied Rule 65(b) and that an order preserving the status quo

                                   4   should issue. The complaint and the papers in support of the TRO, including multiple declarations

                                   5   by AFM’s senior officers and its attorneys, see Dkt. No. 2, demonstrate a likelihood that Local

                                   6   424’s assets could be wasted in the absence of a TRO. In addition, AFM has established a

                                   7   meaningful possibility that key evidence could be lost if the status quo is not maintained. AFM

                                   8   has also shown the emergency nature of its request and why ex parte relief is appropriate in the

                                   9   circumstances of this case. Defendants currently have exclusive access to Local 424’s bank

                                  10   accounts and credit cards, and AFM has provided evidence that is consistent with misuse of those

                                  11   resources. Defendants also have sole custody of electronic and hard-copy records that are likely to

                                  12   be relevant to the dispute.
Northern District of California
 United States District Court




                                  13          Consequently, the Court orders as follows to preserve the status quo ante litem.

                                  14          Defendants Michael Sasaki, Eliot Kenin, Henry Lee Oden, Joseph Sosensky, James

                                  15          Milstead, and Michael Gwinn Harryman, and all others acting in concert with them and

                                  16          who receive notice of this order, are restrained and enjoined from:

                                  17          (1) Making withdrawals, debits, transfers, or expenditures of any kind from (a) the deposit

                                  18              account at Mechanics Bank under the name of “Musicians Union Local 424 AFM” and

                                  19              with the account number ending in 2802; and (b) the deposit account at Mechanics

                                  20              Bank under the name of “Richmond Musicians Hall Association” and with the account

                                  21              number ending in 4991;

                                  22          (2) Any use of the Visa Platinum Business Rewards credit card issued to “Musicians

                                  23              Union Local 424”;

                                  24          (3) Copying, transferring, moving, deleting, editing, altering or in any way changing the

                                  25              electronic files and data content of the Local 424 laptop computer, and any external

                                  26              storage devices or cloud-based services associated with that laptop; and

                                  27          (4) Copying, transferring, moving, deleting, editing, altering or in any way changing

                                  28              (a) the check registers and bank statements for the accounts identified in (1) above; and
                                                                                        2
                                   1              (b) any of the documents, records, and files maintained by Local 424 or the Richmond

                                   2              Musicians Hall Association.

                                   3          The parties are reminded of their duty to preserve evidence and are advised that any

                                   4   violations of that duty will result in sanctions, including but not limited to monetary sanctions,

                                   5   evidence, claim or defense preclusion, issuance of judgment in favor of the non-violating party,

                                   6   attorney conduct sanctions, and contempt proceedings.

                                   7          AFM is ordered to serve all defendants with its complaint, all TRO papers, and this Order

                                   8   by no later than 12:00 p.m. California time on January 28, 2019, and file a proof of service with

                                   9   the Court no later than January 29, 2019. A preliminary injunction hearing is set for February 8,

                                  10   2019, at 9:00 a.m. in Courtroom 11 of the San Francisco courthouse. Pending the injunction,

                                  11   AFM is ordered to post security for the TRO in the amount of $5,000. All other requested relief,

                                  12   including the writs of attachment, are denied at this time.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: January 25, 2019

                                  15

                                  16
                                                                                                     JAMES DONATO
                                  17                                                                 United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
